October 9, 2009 EDGAR FILING Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:Forum Funds File Nos. 002-67052 and 811-3023 Post-Effective Amendment No. Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended (“1933 Act”), and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Forum Funds (“Trust”) is Post-Effective Amendment No. 260 to the Trust’s currently effective Registration Statement on Form N-1A.This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. The primary purpose of this filing is to register the Lou Holland Growth Fund (“Fund”) as a new series of the Registrant.The Fund will have four classes of shares – Investor Shares, Institutional Shares, A Shares and C Shares.A corresponding series of The Lou Holland Trust, the Lou Holland Growth Fund, is planning to reorganize into the Fund if its shareholders approve a proposed reorganization. The
